           Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 1 of 13




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     CHRISTOPHER VAN GUNDY, Cal. Bar No. 152359
 3   SASCHA HENRY, Cal. Bar No. 191914
     ABBY H. MEYER, Cal. Bar No. 294947
 4   KHIRIN A. BUNKER, Cal. Bar No. 329314
     Four Embarcadero Center, 17th Floor
 5   San Francisco, California 94111-4109
     Telephone:    415.434.9100
 6   Facsimile:    415.434.3947
     E mail        cvangundy@sheppardmullin.com
 7                 shenry@sheppardmullin.com
                   ameyer@sheppardmullin.com
 8                 kbunker@sheppardmullin.com

 9 Attorneys for Defendant
     CLIF BAR & COMPANY
10
11                                   IN THE UNITED STATES DISTRICT COURT

12                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14
15 RALPH MILAN, SARAH AQUINO, and                      Case No. 18-cv-02354-JD
   ELIZABETH ARNOLD on behalf of
16 themselves, those similarly situated and the        CLASS ACTION
   general public,
17                                                     CLIF BAR & COMPANY’S REPLY IN
                       Plaintiffs,                     SUPPORT OF MOTION TO EXCLUDE
18                                                     OPINION TESTIMONY OF STEVEN P.
      v.                                               GASKIN
19
     CLIF BAR & COMPANY,                               Hearing
20                                                     Date:         December 17, 2020
                       Defendant.                      Time:         10:00 a.m.
21                                                     Courtroom:    11, 19th Floor
                                                                     450 Golden Gate Avenue
22                                                                   San Francisco, CA 94102

23                                                     Judge: Hon. James Donato

24                                                     Complaint Filed: April 19, 2018
                                                       Trial Date: October 4, 2021
25
26
27
28
                                                                              Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                           OPINION TESTIMONY OF STEVEN P. GASKIN
         Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 2 of 13




1                                                   TABLE OF CONTENTS

2                                                                                                                                  Page

3 I.          INTRODUCTION............................................................................................................. 1

4 II.         GASKIN’S CONJOINT ANALYSIS CANNOT RELIABLY DETERMINE
              MARKET PRICE PREMIA BECAUSE IT FAILS TO ACCOUNT FOR SUPPLY-
5             SIDE FACTORS THAT AFFECT PRICE IN THE BUT FOR WORLD ........................... 3

6 III.        GASKIN’S CONJOINT SURVEY CANNOT RELIABLY MEASURE PRICE
              PREMIUM BECAUSE IT VIOLATES WELL-ESTABLISHED PRINCIPLES OF
7             CONSUMER SURVEYS .................................................................................................. 8

8 IV.         CONCLUSION ............................................................................................................... 10

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                     -i-                          Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                                    REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                                               OPINION TESTIMONY OF STEVEN P. GASKIN
           Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 3 of 13




 1                                                    TABLE OF AUTHORITIES

 2                                                                                                                                   Page(s)
      Cases
 3
      Apple, Inc. v. Samsung Elecs. Co.
 4       2014 U.S. Dist. LEXIS 29721 (N.D. Cal. Mar. 6, 2014) .......................................................... 6
 5 Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc.
 6    618 F.3d 1025 (9th Cir. 2010) ............................................................................................. 8, 9

 7 Hadley v. Kellogg Sales Co.
            324 F. Supp. 3d 1084 (N.D. Cal. 2018) ............................................................................... 5, 6
 8
      In re Dial Complete Mktg. & Sales Practices Litig.
 9        320 F.R.D. 326 (D.N.H. 2017) ................................................................................................ 7
10 In re General Motors LLC Ignition Switch Litig.
11     407 F. Supp. 3d 212 (S.D.N.Y. 2019) .................................................................................. 6, 7

12 In re MyFord Touch Consumer Litig.
            291 F. Supp. 3d 936 (N.D. Cal. 2018) ..................................................................................... 7
13
      In re NJOY, Inc. Consumer Class Action Litig.
14        120 F. Supp. 3d 1050 (C.D. Cal. 2015).................................................................................... 6
15 In re Novatel Wireless Sec. Litig.
            2011 WL 5827198 (S.D. Cal. Nov. 17, 2011) .......................................................................... 3
16
17 In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig.
            2020 WL 6688912 (N.D. Cal. Nov. 12, 2020) .............................................................. 3, 4, 5, 9
18
   Schechner v. Whirlpool Corp.
19    2019 U.S. Dist. LEXIS 171642 (E.D. Mich. Aug. 13, 2019).................................................... 6
20 Zakaria v. Gerber Prods. Co.
            755 Fed. Appx. 623 (9th Cir. 2018) ......................................................................................... 6
21
22 Other Authorities
23 Fed. R. Evid. 702 ...................................................................................................................... 1, 6
24
25
26
27
28
                                                                         -ii-                         Case No. 18-cv-02354-JD
      SMRH:4850-2536-4179.4                                                       REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                                                   OPINION TESTIMONY OF STEVEN P. GASKIN
         Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 4 of 13




 1 I.         INTRODUCTION

 2            The question of whether to exclude the opinion testimony of Steven P. Gaskin (“Gaskin”)

 3 and Colin B. Weir (“Weir”) as unreliable ultimately cannot be answered by case law, but rather
 4 only by commonly accepted economic theory supporting these experts’ proposed methodology for
 5 computing a “price premium.” Thus, this is not a matter of “weight of the evidence,” as Plaintiffs
 6 do not dispute; rather, the question is whether Plaintiffs’ proposed methodology for computing a
 7 price premium between the “actual world” with the alleged misleading labels, and the “but for
 8 world” without such labels, has any basis in commonly accepted economic principles and
 9 literature. Both parties have cited district court decisions accepting or rejecting versions of the
10 Gaskin/Weir methodology, but respectfully, judicial decisions are no substitute for demonstrating,
11 as Plaintiffs must, that the Gaskin/Weir opinion testimony “is the product of reliable principles
12 and methods” in the sense of being recognized in the field of economics. Fed. R. Evid. 702.
13            In their opposition, Plaintiffs have failed to cite to any economic treatises, textbooks,

14 articles or principles supporting their unorthodox methodology of using “historical” prices and
15 quantities supplied from the actual world to calculate the market price per bar of the challenged
16 products in the but for world. Indeed, much of the rebuttal Gaskin and Weir declarations involves
17 recitation of legal authorities, and only Gaskin cites to writings by Professor Allenby, which in
18 fact actually support Clif Bar’s positions. (Choi Rebuttal Decl., ¶¶ 13-19 1.) As Clif Bar’s
19 economics expert, Dr. William Choi, explains in his rebuttal declaration, the Gaskin conjoint
20 survey is capable of measuring only consumer demand for the “non-misleading product,” but
21 cannot determine the market price in the but for world without consideration of “supply side”
22 factors in that world, such as Clif Bar’s and competitors’ willingness to supply a certain quantity
23 of “non-misleading” goods. (Choi Rebuttal Decl., ¶¶ 9; 15-20.)
24            As Dr. Choi further explains, a true price premium can be determined only by calculating

25 the difference between the equilibrium market price per bar in the but for world, and the
26
27   1
     Plaintiffs submitted rebuttal responses of both Mr. Gaskin and Mr. Weir. Given the new
28 information,   Clif Bar is submitting a Rebuttal Declaration of William S. Choi (“Choi Rebuttal
   Decl.”).
                                                        -1-                        Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                     REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                                OPINION TESTIMONY OF STEVEN P. GASKIN
         Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 5 of 13




 1 equilibrium market price in the actual world. Those prices are set by the “law of supply and
 2 demand,” where the equilibrium market price for “ordinary goods,” such as Clif Bars, is found at
 3 the intersection of the supply and demand curves. (Choi Rebuttal Decl. ¶¶ 11, 18; Dkt. 111, Choi
 4 Rpt. ¶ 22, 24.) According to the most basic and accepted economic theory, the market price in the
 5 actual world is a function of real world demand and supply curves, as reflected in actual prices
 6 sold, whereas the but for world requires a separate calculation of consumer demand for non-
 7 misleading goods and producers’ willing to supply a certain quantity of product given that
 8 consumer demand. Id.
 9            Gaskin’s conjoint survey proposes to identify differences in consumers’ willingness to pay

10 for misleading and non-misleading goods, so at best it is a (flawed) way of determining consumer
11 demand in the but for world. The fact that Gaskin proposes to use actual market prices in
12 measuring consumers’ willingness to pay for misleading and non-misleading products only means
13 that he could generate potentially more reliable willingness-to-pay estimates, but that is still only
14 demand, and such information says nothing of the supply curve in the but for world that is
15 necessary to determine the equilibrium market price. (Choi Rebuttal Decl., ¶ 21.) The actual
16 market prices reflect only actual supply conditions, not supply conditions in the but for world.
17            According to basic and well accepted economic principles, Plaintiffs needed to propose a

18 methodology for analyzing supply in the but for world, but they did not despite the existence of
19 well accepted methods for doing so in economics, such as the Bertrand-Nash price competition
20 model described by Nevo (2001). (Choi Rebuttal Decl., ¶ 20, 22.) Only after accounting for
21 supply conditions in the but for world can a price premium be determined, which can then be
22 multiplied by the number of historical sales to determine the alleged total price premium. Waving
23 a wand and declaring that actual prices and actual quantities supplied can capture “supply side”
24 factors in the but for world is simply wishful thinking on Plaintiffs’ part with absolutely no
25 support in economic theory.
26            None of the district courts adopting this argument reference any accepted economic

27 principle or treatise to justify such a conclusion. Moreover, relying on Gaskin and Weir as experts
28 is dubious at best – Gaskin has no degree in economics, and Weir holds an M.B.A. but lacks an
                                                   -2-                        Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                  REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                             OPINION TESTIMONY OF STEVEN P. GASKIN
         Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 6 of 13




 1 even basic understanding of economics principles, such as equilibrium market price, law of
 2 supply, and competition models. (Dkt. 111, Report of William S. Choi (“Choi Rpt.”), ¶ 23-24.)
 3            Finally, for reasons similar to Judge Breyer’s August 12, 2020 decision in In re

 4 Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., rejecting another Gaskin
 5 conjoint survey, the Gaskin survey here is methodologically flawed and incapable of generating
 6 reliable data for calculating market prices and ultimately a price premium. The product attributes
 7 Gaskin proposes to test not only fail to approximate real world reality by not using product labels,
 8 but contain unprecedented warnings as to the dangers of added sugar not found on any food
 9 product. Surveying consumers’ reaction to food label statements with vague warnings of dire
10 diseases in addition to the “challenged claims” renders the proposed survey unreliable and
11 Gaskin’s testimony excludable, as was the case in In Re Volkswagen.
12 II.        GASKIN’S CONJOINT ANALYSIS CANNOT RELIABLY DETERMINE
              MARKET PRICE PREMIA BECAUSE IT FAILS TO ACCOUNT FOR SUPPLY-
13            SIDE FACTORS THAT AFFECT PRICE IN THE BUT FOR WORLD

14            While there is a split in the case law regarding whether historical, actual prices and

15 quantities are adequate to account for supply-side factors in the but for world, the reliability of
16 Gaskin’s opinion testimony can only be assessed with reference to economic, not legal,
17 authorities. In re Novatel Wireless Sec. Litig., 2011 WL 5827198, at *3-4 (S.D. Cal. Nov. 17,
18 2011) (“[I]f the expert's research has not been subjected to peer review, then the expert must
19 explain precisely how he went about reaching his conclusions and point to some objective source
20 – a learned treatise, the policy statement of a professional association, a published article in a
21 reputable scientific journal or the like, to show that he has followed [a reliable methodology]”).
22 For example, Plaintiffs all but admit that using historical sales in the but for world means that the
23 supply curve was vertically fixed, where producers supply the same quantity of product at any
24 price, whether that price is one penny or one hundred dollars. Opposition at 2. This is an
25 unorthodox proposition for a competitive market unsupported by any economic authority, as Clif
26 Bar pointed out in its moving papers, but Plaintiffs have failed to come forward with any
27 economic treatise or article to support this proposition.
28            Gaskin refers to writings by Professor Allenby in support and offers vague references to “a
                                                       -3-                        Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                    REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                               OPINION TESTIMONY OF STEVEN P. GASKIN
         Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 7 of 13




 1 number of well-known peer-reviewed academic publications and books that illustrate the use of
 2 conjoint analysis to calculate willingness-to-pay (‘WTP’) and combine this WTP with an
 3 accounting of supply-side factors, as Mr. Weir and I do (though in a different context), to calculate
 4 a market price premium.” (Gaskin Rebuttal Response, ¶ 49.) However, Gaskin only refers
 5 specifically to Professor Allenby’s articles, which in fact prescribe examining supply conditions
 6 using competitive pricing models, in direct contrast to the approach taken by Gaskin and Weir.
 7 (Choi Rebuttal Decl., ¶¶ 14-20.) More specifically, these cited articles do not state or provide any
 8 support for the proposition that one can account for supply-side considerations in the but for world
 9 by looking at actual market prices or holding quantities fixed to actual world levels. Id.
10            Plaintiffs point to case law in an effort to support the reliability of Gaskin’s method, but

11 recent authority from Judge Breyer excluding Gaskin’s very same methodology here refutes that
12 notion. In In re Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., 2020
13 WL 6688912 (N.D. Cal. Nov. 12, 2020) [“Volkswagen”] (See Dkt. 127), this Court found that the
14 very same conjoint methodology and analysis proposed by Gaskin here failed to adequately
15 consider supply-side factors to determine a price premium:
16            Calculating a premium by comparing (1) the actual price of vehicles sold with [the
              defect] to unwitting consumers, and (2) consumers’ willingness-to-pay for vehicles
17            with the [defect] (as opposed to the market price of vehicles with the [defect]) is
              comparing apples and oranges. And presuming that Defendants would have sold
18            the same number of cars, at the exact price that consumers would have been willing
              to pay, is not a way to reliably incorporate supply-side considerations.
19
     Id. at *7. Gaskin’s proposal here to account for supply-side factors in the but for world with sales
20
     and prices from the actual world is precisely the kind of “apples to oranges” analysis rejected by
21
     Judge Breyer.
22
              Plaintiffs argue that any reliance on Volkswagen is misplaced because “the court agreed
23
     conjoint ‘could conceivably account for the premium that Plaintiffs paid for low emissions,’ 2020
24
     WL 6688912, at *7, but found multiple problems with the survey design itself.” Opposition at 9.
25
     This misleadingly suggests that the Court’s holding was dependent on the other survey flaws.
26
     Whether a conjoint survey could account for a price premium under circumstances is not the issue,
27
     the question in Volkswagen, as here, was whether Gaskin’s proposed conjoint survey and use of
28
                                                        -4-                        Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                     REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                                OPINION TESTIMONY OF STEVEN P. GASKIN
         Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 8 of 13




 1 historical prices and sales data can reliably calculate a price premium, and, as Clif Bar has
 2 demonstrated, reliable economic theory and authorities say “No.”
 3            The fact that Court found other methodological flaws with Gaskin’s survey and analysis

 4 did not detract from the fact that Judge Breyer obviously did not buy Gaskin’s novel supply-side
 5 theory involving historical data and the but for world: “several aspects of Mr. Gaskin’s analysis
 6 st[ood] out as flawed even to the untrained eye [and] [e]ach provide[d] an independent reason to
 7 exclude the evidence as unreliable.” Id. (emphasis added). Plaintiffs’ attempt to distinguish
 8 Volkswagen by arguing that the markets for cars and “classic mislabeling claims” are somehow
 9 different for purposes of economic analysis is simply more conjecture by Plaintiffs without regard
10 to basic economic theory that that determination of “market price premia” between the but for and
11 actual worlds must consider both demand and supply factors relevant to each world.
12            As Dr. Choi explains, in order to properly estimate a price premium due to the alleged

13 omissions or misrepresentations, it is necessary, from an economics perspective, to measure the
14 difference between actual and but-for equilibrium market prices, where the demand and supply
15 curves intersect. (Dkt. 111, Choi Rpt. ¶ 22; Choi Rebuttal Decl. ¶ 18.) To determine a but-for
16 market price, both the demand and supply conditions need to be addressed. The Gaskin/Weir
17 Choice-Based Conjoint (“CBC”) analysis, is exclusively focused on demand and does not, in any
18 way, properly address supply considerations in determining a but-for market price. (Id. § V.A.;
19 see generally Choi Rebuttal Decl.)
20            Plaintiffs’ attempt to rely on past opinions approving of the Gaskin/Weir analysis is

21 unavailing because these decisions do not cite to any reliable economic treatise or theory. In
22 Hadley v. Kellogg Sales Co., 324 F. Supp. 3d 1084 (N.D. Cal. 2018), the court relied on other past
23 opinions that held that keeping the supply side fixed in the but for world and using actual market
24 prices sufficiently accounts for supply-side factors. 324 F. Supp. 3d at 1104-06. There was no
25 discussion or evidence that this analysis had any support in economics other than that Gaskin and
26 Weir say it was so, and they are hardly authorities in economics. (Choi Rebuttal Decl., ¶ 10, 13.)
27 After all of this litigation on a discrete economic issue, Gaskin and Plaintiffs’ counsel has had
28 ample time to find even one economic paper that supports the Gaskin methodology, but have
                                                 -5-                         Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                   REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                              OPINION TESTIMONY OF STEVEN P. GASKIN
         Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 9 of 13




 1 failed to do so, and thus Gaskin’s analysis is not “the product of reliable principles and methods”
 2 recognized in the field of economics and should be excluded. Fed. R. Evid. 702.
 3            Plaintiffs contend that Clif Bar’s reliance on Zakaria v. Gerber Prods. Co., 755 Fed. Appx.

 4 623 (9th Cir. 2018) is misplaced because plaintiff’s expert in that case used hypothetical prices
 5 and thus failed to account for supply-side factors in the way Gaskin and Weir propose to do so
 6 here by relying on actual market prices and a fixed quantity. Plaintiffs erroneously read into the
 7 Ninth Circuit’s pronouncement that conjoint analyses should “reflect supply-side considerations
 8 and marketplace realities that would affect product pricing” to mean their theory as to how to
 9 account for supply-side factors. As explained elsewhere herein, supply-side considerations must
10 be considered based on real economic theory, as Dr. Choi describes, and “marketplace realities”
11 include the application of the laws of supply and demand, where actual market pricing can more
12 reliably re-create consumer demand in the but for world, but cannot substitute for supply-side
13 factors. (Choi Rebuttal Decl., ¶ 21.)
14            Using actual prices only means that Gaskin can obtain more realistic setting for consumer

15 “willingness-to-pay” estimates, which is still a demand only analysis. (Choi Rebuttal Decl., ¶
16 21.) The conclusion is the same when considering In re NJOY, Inc. Consumer Class Action Litig.,
17 120 F. Supp. 3d 1050 (C.D. Cal. 2015) and Apple, Inc. v. Samsung Elecs. Co., 2014 U.S. Dist.
18 LEXIS 29721 (N.D. Cal. Mar. 6, 2014). The fact that the plaintiffs in these cases did not take into
19 consideration actual prices only means the demand side was potentially less realistic, but it does
20 not mean that considering the market prices adequately accounts for supply-side factors needed to
21 determine an equilibrium market price in the but for world. (Choi Rebuttal Decl., ¶¶ 12, 21.)
22 Plaintiffs’ attempt to distinguish Schechner v. Whirlpool Corp., 2019 U.S. Dist. LEXIS 171642
23 (E.D. Mich. Aug. 13, 2019) is also not well taken. The court in Schechner found, as Dr. Choi
24 concludes, that Weir’s conjoint analysis failed to incorporate supply-side considerations because
25 “historical transactions reflect only historical supply-side factors.” Id. at *19.
26            The court in In re General Motors LLC Ignition Switch Litig., 407 F. Supp. 3d 212

27 (S.D.N.Y. 2019) rejected a conjoint analysis for failure to adequately consider supply-side factors,
28 but distinguished the analysis of the Hadley line of cases because “that makes sense” for a case
                                                    -6-                         Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                   REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                              OPINION TESTIMONY OF STEVEN P. GASKIN
        Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 10 of 13




 1 that is essentially “simple.” In re General Motors, 407 Supp. 3d at 238-39. There is no reference
 2 to any economic authority, treatise, textbook or article explaining how using historical data from
 3 actual world transactions can substitute for the but for world laws of supply and demand, that is
 4 “comparing apples to oranges.” Nor does the court explain how the laws of economics change
 5 depending on whether the case is simple or complex.
 6            Plaintiffs also cite with approval district court decisions in In re Dial Complete Mktg. &

 7 Sales Practices Litig., 320 F.R.D. 326, 336 (D.N.H. 2017) and In re MyFord Touch Consumer
 8 Litig., 291 F. Supp. 3d 936, 971 (N.D. Cal. 2018). In these cases, the courts approved of a price
 9 premium methodology based on holding actual prices and quantities supplied constant (applied in
10 the but for world) because “[a]ssuming that fewer consumers were injured in the hypothetical
11 world . . . runs the risk of undercompensating the real-world injured consumers.” In re MyFord,
12 291 F. Supp. at 971. Again, there is no reference to any accepted economic theory (rejecting, in
13 fact, “traditional economic theory”), and thus no analysis how the proposed methodology could be
14 reliable.
15            This concern with “under compensation” is seriously flawed because, as Dr. Choi points

16 out in his original report, it is based on conflating two concepts – calculating an equilibrium
17 market price per bar in the but for and actual world, and computing total damages. (Dkt. 111,
18 Choi Rpt. ¶ 22.) “Traditional economic theory” requires that the laws of supply and demand be
19 applied to determine the equilibrium market price in the but for and actual world, where the
20 difference between the two is the price premium per bar. This price premium per bar is then
21 multiplied by the actual quantity of “misleading” bars sold to determine the total damages.
22            There is simply no possibility of undercompensating class members with traditional

23 economic theory that is reliable because the total damages is based on total historical sales.
24 Indeed, the Gaskin/Weir methodology will inflate any price premium because the vertical supply
25 curve exaggerates the difference between the but for and actual equilibrium market prices. (Choi
26 Rebuttal Decl., ¶¶ 17-19; Dkt. 111, Choi Rpt. ¶¶ 22, 29.) Plaintiffs’ methodology can never
27 reliably determine a true price premium for this reason alone. In sum, actual market prices and
28 quantities supplied are relevant for determining the but for world demand curve and total damages,
                                                    -7-                         Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                   REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                              OPINION TESTIMONY OF STEVEN P. GASKIN
        Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 11 of 13




 1 but not for calculating the supply curve in the but for world as Plaintiffs contend.
 2            As Dr. Choi further explains, it was possible for Plaintiffs to draw upon well accepted

 3 economic models to construct a supply curve in the but for world, but they did not do so. (Choi
 4 Rebuttal Decl., ¶¶ 14-22.) Allenby, et al. (2014a) demonstrates how conjoint analysis can be used
 5 together with a Bertrand-Nash price competition model, which is a commonly used model for
 6 “ordinary” goods such as Clif Bars, to address supply conditions. Nevo (2001), cited in the Choi
 7 Report, also applies the Bertrand-Nash competition model to breakfast cereals. A similar
 8 approach is taken by Kim and Cotterill (2008) for the processed cheese market in the U.S. (Choi
 9 Rebuttal Decl., ¶ 20.)
10            Together with a properly done model for calculating consumer demand, a market price

11 equilibrium for the but for world can be constructed based on sound economic theory. The “BLP”
12 model, for example, is well-accepted, and draws upon actual pricing and quantities sold to
13 determine consumer demand. However, as noted by the above studies, the BLP model by itself is
14 insufficient to determine a market equilibrium price necessary to calculate the ultimate price
15 premium. (Choi Rebuttal Decl., ¶ 20-21.)
16            Finally, Plaintiffs also argue that Clif Bar “fundamentally rejects the Reference Manual’s

17 instruction that ‘the but-for scenario [should] differ[] from what actually happened only with
18 respect to the harmful act,’ Reference Manual at 432 (emphasis added).” Opposition at 9. And
19 that is exactly the point. The “but-for scenario” should include the same analysis of supply and
20 demand and the market equilibrium price as in the actual world. The cited passage stands for
21 nothing more than the price premium should be isolated to the difference in price attributed solely
22 to the alleged harmful act.
23 III.       GASKIN’S CONJOINT SURVEY CANNOT RELIABLY MEASURE PRICE
              PREMIUM BECAUSE IT VIOLATES WELL-ESTABLISHED PRINCIPLES OF
24            CONSUMER SURVEYS

25            As opposed to Gaskin’s theory of supply-side factors, Plaintiffs contend that any

26 arguments regarding Gaskin’s survey methodology, design, or reliability go to weight of the
27 survey rather than its admissibility. But the case Plaintiffs cite also explains that a survey must be
28 “conducted according to accepted principles.” Fortune Dynamic, Inc. v. Victoria’s Secret Stores
                                                 -8-                          Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                   REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                              OPINION TESTIMONY OF STEVEN P. GASKIN
        Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 12 of 13




 1 Brand Mgmt., Inc., 618 F.3d 1025, 1036 (9th Cir. 2010) (internal quotation marks and citations
 2 omitted). Moreover, as previously explained, this Court recently granted a motion to exclude
 3 Gaskin and Weir not only because Gaskin’s conjoint survey failed to measure supply-side factors,
 4 but also because of other independent methodological flaws. See Volkswagen, 2020 WL 6688912,
 5 at *7.
 6            Even Plaintiffs recognize that the court in Volkswagen “found multiple problems with the

 7 survey design itself.” Opposition at 9. Here, as was the case in Volkswagen, Gaskin’s survey
 8 suffers from substantial methodological flaws and is thus unreliable and incapable of deriving any
 9 claimed phrase-based “price premium.” (Dkt. 113, Simonson Rpt. ¶ 161.) As Dr. Itamar
10 Simonson, Clif Bar’s expert on consumer surveys, explains, based on writings by Dan McFadden,
11 a Nobel Prize winning economist, a basic requirement of any consumer survey designed to inform
12 one about reality is that the survey reflect the product at issue and marketplace conditions. (Id. ¶
13 127, 128, 147-48.) Gaskin’s survey distorts reality by including a small portion of the package
14 information and prominently displaying an extreme, unrealistic warning. (Id. ¶ 133.)
15            In Volkswagen, one independent reason the court rejected Gaskin’s survey was that it

16 required respondents to consider certain vague effects beyond the “low emissions” claim being
17 tested, making it “impossible to know” how much these other circumstances could affect
18 responses (e.g., testing reduced NOx emissions but at the expense of fuel mileage hypothetical not
19 at issue in the litigation). 2020 WL 6688912, at *7. Here, Gaskin used what Dr. Simonson
20 described as “out-of-this-world” warnings, such as “High Added Sugar Content May Cause Type
21 2 Diabetes, Heart Disease, and Liver Disease,” and “Warning: Due To High Sugar Content, Only
22 Intended For Use Surrounding Moderate or Strenuous Activity – Not As A Snack.” (Dkt. 113,
23 Simonson Rpt. § K; Dkt. 85, Gaskin Rpt. ¶ 54, p. 24.) To Dr. Simonson’s knowledge, of the
24 thousands of products containing added sugar sold to consumers, not a single one displays the
25 warnings relied upon by Gaskin. (Dkt. 113, Simonson Rpt. ¶ 169, n. 50.)
26            These made-up warnings use vague, ill-defined terms that are “impossible to know” how

27 they affect consumers’ choices as in Volkswagen, and thus render the results of consumer testing
28 unreliable. These terms are also based on false premises regarding consumers’ food decision
                                                   -9-                        Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                  REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                             OPINION TESTIMONY OF STEVEN P. GASKIN
        Case 3:18-cv-02354-JD Document 138 Filed 12/04/20 Page 13 of 13




 1 making. As Dr. Simonson explains, a great deal of research has shown that consumers make
 2 tradeoffs with regard to food choices, but according to Gaskin’s survey, they should avoid making
 3 such tradeoffs if, for example, eating a Clif Bar as a lunch replacement is not within the temporal
 4 scope of one’s exercise as implied by the word “surrounding,” or will cause serious disease. (Dkt.
 5 113, Simonson Rpt. ¶ 135.) This drastic shift from reality necessarily implicates the reliability of
 6 Gaskin’s survey because it means that the survey is incapable of determining consumers’ actual
 7 valuations and willingness-to-pay in the marketplace. (Id. ¶ 133.)
 8            Gaskin’s survey not only fails to approximate reality but singles out specific attributes

 9 while omitting others, thus artificially inflating the value assigned to those cherry-picked
10 attributes. (Dkt. 113, Simonson Rpt. ¶ 143, 153.) Plaintiffs contend that Clif Bar failed to identify
11 important attributes it believes are missing. Opposition at 14. This is wrong. As explained,
12 Gaskin himself admits that he omitted the iconic cliff hanger image and the term “Energy Bar,”
13 which are product attributes evocative of activity, not necessarily “healthy” eating. (Dkt. 117-1,
14 Declaration of Christopher Van Gundy, ¶ 2, Ex. 1, Gaskin Depo. pp. 170:2-21.)
15            By focusing respondents on a relatively few product attributes involving health or healthy,

16 such as the “health” warning and the “health and wellness” claims, and by not allowing
17 respondents to view the label or the “activity” information not directly related to health, Gaskin
18 necessarily interjected focalism bias into his surveys that make them unreliable and biased. (See
19 Dkt. 113, Simonson Rpt. ¶¶ 131, 143, 153.) Moreover, in light of the product features/attributes
20 respondents listed in response to Gaskin’s survey question regarding qualities the respondents
21 typically look for when purchasing or consuming a nutrition bar, “one would have expected Mr.
22 Gaskin to propose a conjoint study in which respondents choose among options that differ on
23 many of the mentioned attributes.” (Id. ¶ 139).
24 IV.        CONCLUSION

25            For the foregoing reasons, Mr. Gaskin’s testimony should be excluded.

26 Dated: December 4, 2020                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                           By             /s/ Christopher Van Gundy
27
                                                            Attorneys for Defendant
28                                                        CLIF BAR & COMPANY
                                                       -10-                       Case No. 18-cv-02354-JD
     SMRH:4850-2536-4179.4                                    REPLY IN SUPPORT OF MOTION TO EXCLUDE
                                                               OPINION TESTIMONY OF STEVEN P. GASKIN
